Citation Nr: 0432272	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to recognition as the surviving spouse of a  deceased veteran 
for purposes of Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from October 1964 until 
October 1967.  He died in September 1992.  

The appellant married the veteran in July 1967.  They were 
divorced in May 1985.  The appellant contends that after May 
1985 she and the veteran established a common law marriage 
under the laws of the State of Ohio.  

In February 1997, the RO received the appellant's initial 
claim of entitlement to VA death benefits.  The March 1997 
rating decision denied the appellant's claim, determining 
that the appellant and the veteran had not established a 
common-law marriage after their May 1985 divorce.  The 
appellant disagreed with the March 1997 RO decision.  Her 
appeal was denied by the Board in a March 1999 decision.  The 
appellant did not appeal the Board's decision.  



In June 2001, the RO received the appellant's request to 
reopen her claim for entitlement to recognition as surviving 
spouse of the veteran for purposes of VA death benefits.  In 
a November 2002 rating decision, the RO declined to reopen 
the appellant's claim.  The appellant disagreed with the 
November 2002 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
appellant's substantive appeal (VA Form 9) in April 2003.

The matter on appeal was previously before the Board in 
December 2003, at that time it was remanded in order to carry 
out the appellant's request for a videoconference hearing.  
In March 2004, the appellant presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the appellant's VA claims folder.  


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied the claim of 
entitlement to recognition as surviving spouse of the veteran 
for purposes of VA death benefits.

2.  The evidence submitted since March 1999 is not new and is 
not so significant that it must be considered in order to 
fairly decide whether or not the veteran and the appellant 
had formed a valid common law marriage under the laws of the 
applicable jurisdiction.  




CONCLUSIONS OF LAW

1.  The March 1999 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Since the March 1999 Board decision, new and material 
evidence has not been received as to the issue of the 
appellant's eligibility for VA benefits and surviving spouse 
status, and so the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim for entitlement to 
recognition as surviving spouse.  Although she acknowledges 
that she divorced the veteran in May 1985, shortly 
thereafter, she contends that the veteran thereafter returned 
to the family home and that the two established a common law 
marriage, which is sufficient to grant VA benefits as a 
surviving spouse.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
to the instant case, the implementing regulations are also 
effective November 9, 2000.  The provisions of the VCAA and 
the implementing regulations are, accordingly, applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims in Quartuccio specifically applies to cases 
in which the submission of new and material evidence is 
involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the appellant 
was notified by the February 2003 Statement of the Case (SOC) 
and the August 2003 Supplemental Statement of the Case (SSOC) 
of the pertinent law and regulations and of the need to 
submit additional evidence on her claim.  A letter from the 
RO in May 2002 explained in detail the evidence needed to 
establish that new and material evidence had been submitted 
sufficient to reopen the appellant's claim, specifically 
advising the appellant that in order to establish eligibility 
for VA purposes, she must establish a common law marriage 
under the laws of the State of Ohio.  The letter further 
advised the appellant that "the State of Ohio stopped 
recognizing common law marriages on October 10, 1991..." and 
further explained to her that the information submitted with 
her request to reopen pertained to events which occurred in 
1992 and therefore was not sufficient to reopen the claim.  

More significantly, a letter was sent to the appellant in 
March 2002 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to establish that new and material evidence 
had been submitted sufficient to reopen the appellant's claim 
of entitlement to recognition as a surviving spouse.  The 
letter notified the appellant that in order to reopen her 
claims she must provide evidence that was "submitted to VA 
for the first time" and was not cumulative or tending "to 
reinforce a previously established point." The evidence 
"must bear directly and substantially on upon the issue for 
consideration."  Further this evidence "must meet both of 
these requirements."  Moreover, this letter enumerated the 
evidence which had already been received.  Thus, the VCAA 
letter from the RO not only notified the appellant of the 
evidence already of record, but also notified her 
specifically of the additional evidence that was needed in 
her case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2002 VCAA letter, the appellant was informed that VA would 
"make reasonable efforts to get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records or records from other 
Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2002 VCAA letter asked the appellant to describe 
any additional information she wanted VA to obtain.  Further, 
the letter advised the appellant "It's still your 
responsibility to support your claim with appropriate 
evidence."  [emphasis as in original] 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2002 letter included notice 
that the appellant should notify VA about "any additional 
information or evidence" that existed which would support 
her claim.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that these documents properly notified the 
appellant and her representative of the information not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  

The Board notes that the March 2002 letter expressly notified 
the appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
appellant's claim was adjudicated by the RO in November 2002, 
prior to the expiration of the one-year period following the 
March 2002 notification of the appellant of the evidence 
necessary to substantiate her claim, does not render the 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the VA provided the appellant a letter that 
expressly notified the appellant that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the VA.  
Further, the RO provided the appellant of the specific 
deficiency of her evidence under the requirements of 
applicable state law.  Therefore, the Board finds that the 
veteran was notified properly of her statutory rights.

In short, the Board finds that the appellant received 
adequate notice regarding the evidence needed to substantiate 
her claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with in light of the circumstances 
presented in this case. 

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with.  See 38 C.F.R. § 3.103.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in connection 
with this appeal.  As was noted in the Introduction she 
testified at a videoconference hearing.

Pertinent laws and regulations

Surviving spouse

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50 (2004).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued. 38 U.S.C.A. § 103 (West 2002); 38 C.F.R. § 
3.1(j) (2004).

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage, including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6) (2004).  

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b) (2004).

Death benefits may be granted when a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the purported marriage or was borne to 
them before such marriage. Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of a 
veteran who is found entitled to such benefits. 38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2004).

Establishing a common law marriage 

For common law marriages formed in Ohio, the common law 
marriage must have been formed prior to October 10, 1991, and 
must have remained valid as of that date.  Ohio. Rev. Code. 
Ann. § 3.105.12 (Banks-Baldwin 2004).  

In order to establish the formation of a common law marriage 
in Ohio prior to October 10, 1991, there must be competent 
evidence showing a mutual agreement of marriage in praesenti 
made by parties competent to contract accompanied and 
followed by cohabitation as husband and wife, as a result of 
which the parties are treated and reputed as husband and wife 
in the community in which they reside.  Nester v. Nester, 472 
N.E.2d 1091 (Ohio 1984).  

Where there is no direct proof in reference to the formation 
of the contract of marriage in praesenti, testimony regarding 
cohabitation and community reputation tends to raise an 
inference of the marriage.  Nester, at 1094. 

Under Ohio law, common law marriages are disfavored and 
should be recognized only when there are compelling reasons.  
The existence of a common law marriage must be established by 
clear and convincing evidence.  See Smith-Wilkins v. 
Secretary of Health and Human Services, 880 F.2d 864 (6th. 
Cir. 1989).  

Finality/new and material evidence 

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2004).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The appellant's request to reopen her claim was 
initiated in June 2001; therefore, her request will be 
adjudicated by applying the former section 3.156, which is 
described immediately below.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Factual Background

The "old" evidence

The record indicates that the appellant and veteran were 
married in July 1967.  They were divorced in May 1985 in the 
State of Ohio.  There is also no indication that they 
subsequently remarried.  There is no indication in the file 
that either the veteran or the appellant lived in any State 
other than Ohio between May 1985 and the veteran's death in 
September 1992.  

The veteran filed a series of documents with VA between June 
1991 and his death in September 1992.  None of those 
documents indicated that the veteran was married, and only 
one used the appellant's known home address as the veteran's 
address of record.  

Specifically, VA received a June 1991claim for VA disability 
benefits which indicated that the veteran was divorced.  
Although he listed the appellant as his nearest relative and 
gave the relationship as "ex-wife".  On an eligibility 
verification report dated in August 1991, the veteran again 
indicated that he was divorced.  In September 1991, the 
veteran was awarded improved disability pension.  He was paid 
as a single veteran and did not dispute that determination.  
In November 1991, the veteran provided financial information 
to the VA.  He reported that he was currently residing in and 
paying rent for a furnished basement apartment.  He again 
listed his address as a different address than then-current 
mailing address for the appellant.  

In September 1991, the appellant submitted a claim for an 
apportionment of the veteran's VA disability benefits for his 
three children who were in her care.  She indicated that the 
veteran was not providing any support at the current time.  

In October 1991 the appellant submitted financial information 
in support of her application for apportionment of benefits.  
Included in the information was a report concerning the 
appellant's receipt of State welfare benefits.  The report 
listed the appellant, but not the veteran, as a household 
member.  

On October 10, 1991 the State of Ohio ended its recognition 
of common law marriage.  According to the relevant statute, 
no valid common law marriage could be formed in the State 
after that date.  Common law marriages formed prior to that 
date must have remained valid on that date in order to retain 
recognition.  

In a special apportionment decision dated in December 1991, 
the appellant was awarded an apportionment for their three 
minor children.  

In August 1992, the veteran filed a claim for service 
connection.  It was received by the RO one day prior to the 
veteran's death.  The claim listed the veteran's address as 
the appellant's address of record.  

The veteran's death certificate reflects that he died in 
September 1992.  Marital status was listed as "divorced".  
The place of the veteran's death and his address of record 
indicated on the death certificate is the same address as the 
appellant's address of record in September 1992.  

In September 1992, the appellant submitted a claim for VA 
death benefits for the three minor children of herself and 
the veteran.  She indicated that she and the veteran had been 
married in July 1967 and divorced in May 1985.  At that time, 
she also submitted an application for VA burial benefits.  
The appellant signed the form as the individual who had 
authorized the services and paid the veteran's burial 
expenses.  She reported that her relationship to the veteran 
was "ex wife and mother of the children".

In a September 1994 rating action, service connection was 
established for the cause of the veteran's death.  Later that 
same month, the appellant was paid accrued benefits and 
dependency and indemnity compensation benefits for the 
veteran's minor children as their custodian.

In February 1997, the appellant submitted an application for 
dependency and indemnity compensation benefits as surviving 
spouse of the veteran.  She claimed that they had established 
a common-law marriage in 1985 and that the marriage had 
lasted until the veteran's death in 1992.  The appellant 
stated that she and the veteran lived together continually 
except for one year prior to their May 1985 divorce.  She 
asserted that she let him return home in November 1985 and 
that he had remained with her until his death, dying in the 
home that they shared.  She further asserted that they were 
known in their community as husband and wife and repeated her 
assertion that they had lived together up until his death in 
1992.  

In an effort to provide proof of cohabitation, the appellant 
filed the following documents showing that the veteran used 
the appellant's address of record as his address after the 
1985 divorce:  a copy of a traffic ticket issued to the 
veteran in July 1992, a bank statement dated in 1989 which 
used the name of the veteran and herself and an Ohio Driver's 
License issued to the veteran in June 1989.  

In an effort to provide proof that the veteran and the 
appellant were considered to be husband and wife in their 
community, she provided signed statements from a daughter, 
[redacted] and [redacted], the asserted next-door neighbor of the veteran 
and the appellant.  In addition she provided a copies of an 
applications for various insurance signed by the veteran 
between December 1986 and December 1987 which stated that the 
appellant was his wife.

The appellant later provided a December 1992 statement by the 
veteran's former employer in which she was informed that she 
would be entitled to a surviving spouse monthly pension due 
to the veteran's death.  She was asked to provide a copy of 
the veteran's birth certificate, her birth certificate and 
her marriage certificate. 

In November 1997, the appellant indicated that after their 
divorce in 1985, she and the veteran had lived together off 
and on until his death in 1992.  When the veteran filed for 
VA benefits and in other correspondence with the VA, he used 
various addresses for mailing purposes, but she asserted that 
they continued to live together. She had used her maiden last 
name hyphenated with the veteran's last name for credit 
purposes and other purposes of identification after their 
divorce in 1985.  That had been done primarily for credit 
purposes because she asserted that the veteran's credit was 
bad.


The March 1999 Board decision

In a decision in March 1999, the Board denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for the purpose of eligibility for VA death 
benefits.  The Board determined that the evidence of record 
did not indicate a valid Ohio common law marriage was in 
effect on October 10, 1991.  

At the time of the March 1999 Board denial, the evidence of 
record provided conflicting information as to the 
cohabitation status of the veteran and the appellant, whether 
or not the veteran and the appellant's reputation in their 
community was that of husband and wife and whether or not the 
veteran and the appellant agreed to be married and were 
living as such after the May 1985 divorce. 

As indicated above, certain documents indicated an ongoing 
cohabitation while other documents, including documents filed 
with VA, indicated otherwise.  
Moreover, filings received from both the veteran and the 
appellant specifically indicated that that the parties did 
not live together during October 1991.  
The Board therefore found that the record was without clear 
and convincing evidence of cohabitation.

Similarly, although the appellant had provided lay statements 
from her daughter and a neighbor indicating that the veteran 
and the appellant were known in the community as husband and 
wife, the evidence of record at that time also included 
numerous official documents stating that the appellant's 
relationship to the veteran was that of "ex-wife" or 
"custodian of his children".  The Board found that the 
evidence of record did not show clear and convincing evidence 
of a relationship where the parties were believed to be 
married within their community.  

Finally, the Board determined that the record was utterly 
lacking competent evidence of any mutual agreement of 
marriage between the parties.  In that regard, the Board 
noted that in all correspondence filed by the veteran and the 
appellant with VA prior to the appellant's 1997 claim for 
monetary benefits, both the veteran and the appellant 
characterized their relationship "uniformly to the effect 
that they were divorced, even when it would have been to 
their benefit to have claimed to be married, because of the 
possibility of additional benefits."  

In short, in its March 1999 decision the Board determined 
that the appellant had failed to meet any of the requirements 
for a finding of common law marriage.  

The veteran filed a claim to reopen in June 2001.  Additional 
evidence received since the March 1999 Board decision will be 
referred to below.  

Analysis

The appellant seeks recognition as the veteran's surviving 
spouse in order to be eligible for VA death benefits.  Her 
February 1997 claim of entitlement to surviving spouse 
recognition was denied by the Board in its March 1999 
decision due to a preponderance of the evidence being against 
a finding that the appellant had met the criteria for 
establishing a common law marriage under the law of the 
applicable jurisdiction, the State of Ohio.  That is to say, 
the evidence of record did not show by clear and convincing 
evidence (the standard under Ohio law) that the appellant's 
relationship with the veteran had evidenced a mutual 
agreement of marriage in praesenti made by parties competent 
to contract accompanied and followed by cohabitation as 
husband and wife, as a result of which the parties are 
treated and reputed as husband and wife in the community in 
which they reside.  See Smith-Wilkins v. Secretary of Health 
and Human Services, 880 F.2d 864 (6th Cir. 1989).  
Additionally, the evidence of record at the time of the March 
1999 Board decision did not show that the veteran and 
appellant had such a relationship in effect prior to or on 
October 10, 1991, the statutory deadline for valid common law 
marriages in Ohio.  

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Evidence added to the record since the March 1999 denial 
consists of a printout, purportedly from the Ohio Department 
of Taxation concerning 1992 state taxes;
 a statement from a member of the appellant's church stating 
the appellant and veteran were known in the community as 
husband and wife; and the appellant's testimony at the March 
2004 videoconference hearing.  

The Board notes at the outset that the newly submitted 
evidence refers to the establishment of a common law marriage 
by conduct sometime between the divorce in May 1985 and the 
veteran's death in September 1992.  This general premise is 
reiterative of contentions and certain evidence which were 
before the Board in March 1999.  However, as a matter of Ohio 
law, any common law marriage established by the veteran and 
the appellant would have to have been established prior to 
October 10, 1991 and would have been shown to have continued 
through that date.  Therefore, evidence that pertains to the 
parties' conduct or intentions at some unspecified time, or 
after that date, cannot establish a valid common law marriage 
under the laws of the State of Ohio and, accordingly, cannot 
establish the appellant's eligibility for VA benefits.  See 
38 C.F.R. § 3.205(a) (2004).  

Turning first to the appellant's submission of the document 
entitled "1992 YTD Detail Display"  This document carries 
the veteran's social security number and lists the taxpayer's 
name as "[veteran] & [appellant]".  The document lists an 
address of record.  It reflects no wages earned for that 
period.  

This document was first received by the RO in July 2002 and 
was not of record at the time of the March 1999 Board 
decision.  It is, therefore new.  It is not, however, 
material.  The document does not provide evidence for the 
relevant period of time, i.e. before October 10, 1991.  It is 
clearly titled "1992 YTD Detail Display".  As such, it is a 
listing for 1992 funds, that is to say monies earned and 
taxes to be paid for the year 1992.  A state tax record for 
events in 1992 cannot prove the establishment of a common law 
marriage prior to the statutory deadline in October 1991.  

The appellant has disputed this conclusion, arguing in her 
October 2002 statement to the RO, that this is a 1991 
document because 1991 taxes are paid in 1992.  While it is 
true that the income tax filing deadline for one calendar 
year is the April of the following calendar year, the Board 
finds that the document itself does not support the 
appellant's assertion.  The document submitted by the 
appellant is clearly formatted to indicate the accrual of tax 
obligations over the course of pay periods in a calendar year 
(hence the title "year to date") and is not a statement of 
payment received in 1992 for tax year 1991.  

Even if the document submitted by the appellant did pertain 
to the relevant time period it still would not be material.  
Specifically, the appellant argues that the listing of the 
veteran and the appellant together on this document proves 
that an Ohio state agency recognized them as spouses.  
However, recognition by a state agency is not one of the 
standards for a finding of common law marriage.  Further, to 
the extent that this document indicates that the veteran and 
the appellant resided at the same address, the evidence of 
record prior to the March 1999 decision already contained 
examples of official documents listing showing that the 
veteran and the appellant sometimes used the same address.  
This document is therefore essentially duplicative of the 
evidence considered by the Board in the March 1999 decision 
and, as such, the tax detail document is not, therefore new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Finally, 
the document contains no reference to any special 
relationship between the veteran and the appellant or for 
that matter any  indication of a common financial interest.  

In short, the 1992 Ohio tax report does not establish that a 
common law relationship existed between the veteran and the 
appellant prior to October 10, 1991.  It is therefore not 
material and does not serve to reopen the claim. 

Moving to the March 2003 statement of the member of the 
appellant's church, it is duplicative of statements 
previously of record.  Specifically, the church member, [redacted] , 
provided much the same information as [redacted] 's March 1997 
statement.  For this reason, it is not new.  See Reid, supra.  
In addition, the statement is not material because although 
it deals with the community perception of the relationship, 
it does not contain clear and convincing evidence that the 
veteran and the appellant had agreed to be married and were 
cohabitating prior to October 1991.  Specific dates are not 
provided. The letter thus does not establish that a common 
law relationship existed prior to the crucial date of October 
10, 1991 and therefore it is not material.   

Turning to the appellant's March 2004 testimony, during the 
hearing, the appellant testified that she and the veteran 
lived together off and on after their divorce and had 
intended to remarry in the summer of 1992, prior to the 
veteran's death.  These statements are essentially 
duplicative of her written statements made incident to her 
original February 1997 claim and, as such, were of record and 
considered during the Board's previous decision.  The 
appellant's statements are therefore not new.  
See Reid, supra.

Even if these statements could be considered new, they could 
not be considered material, as they do not support the 
proposition that the veteran and the appellant were living in 
a common law marriage on and prior to October 1991.  Rather, 
it appears from the appellant's own testimony that theirs was 
an on-and-off relationship.  The Board further notes that the 
appellant specifically admitted during her testimony that 
during the fall of 1991, she asked the veteran to leave her 
home for concealing his claim for VA benefits.  [Hearing 
transcript, Page 9].  Evidence that is unfavorable to the 
veteran is not new and material.  See Villalobos v. Principi, 
3 Vet. App. 450 (1992).  

In summary, for the reasons and bases discussed in detail 
above, the Board concludes that new and material evidence has 
not been received as to the appellant's claim of entitlement 
to recognition as the surviving spouse of the veteran.  The 
additionally submitted evidence is essentially cumulative and 
redundant of evidence of record in March 1999 and 
specifically it does not provide a basis of finding clear and 
convincing evidence of any of the requirements of Ohio law 
for the establishment of common law marriage  The claim is 
therefore not reopened and the benefit sought on appeal 
remains denied.  


ORDER

New and material evidence having not been received, the 
previously denied claim of entitlement to recognition as a 
surviving spouse for the purposes of eligibility to VA 
benefits is not reopened; the benefit sought on appeal is 
denied.



	                        
____________________________________________
	Barry F. Bohan		
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



